Citation Nr: 0833017	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  03-08 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder on 
a direct basis, as a manifestation of an undiagnosed illness, 
or as secondary to PTSD.

3.  Entitlement to service connection for joint pain other 
than that of the right hand on a direct basis, as a 
manifestation of an undiagnosed illness, or as secondary to 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1993.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.  

The issues on appeal were previously remanded for procedural 
and evidentiary considerations.


REMAND

In December of 2003, the veteran was afforded a hearing in 
this matter before the Board at his local RO.  However, since 
the Veterans Law Judge who conducted the December 2003 
hearing is no longer employed by the Board, and the law 
requires that the Veterans Law Judge who conducts a hearing 
on appeal must participate in any decision which is made on 
that appeal (38 C.F.R. § 20.707 (2007)), the veteran was 
advised in an August 2008 letter of his right to another 
Board hearing.  Thereafter, in a written statement signed by 
the veteran and received by the Board in September 2008, the 
veteran communicated his desire to attend another hearing 
before a Veterans Law Judge at his local RO.  Consequently, 
the Board finds that it has no alternative but to remand this 
case so that the veteran can be afforded his requested 
hearing.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the veteran with a hearing 
before a member of the Board at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


